Citation Nr: 1615317	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-23 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right arm disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982, with subsequent Army Reserve service.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims file.

In December 2014 and August 2015, the Board remanded the claims for additional evidentiary development, to include affording the Veteran new VA examinations.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The probative and competent evidence of record is in equipoise as to whether the Veteran's lumbar spine disability is the result of an incident, injury or disease during service.

2.  The probative and competent evidence is against finding that the Veteran's right knee disability was either incurred in, or aggravated by service, and arthritis did not manifest to a compensable degree within one (1) year of separation from service.

3.  The probative and competent evidence is against finding that the Veteran's left knee disability was either incurred in, or aggravated by service, and arthritis did not manifest to a compensable degree within one year of separation from service.
4.  The probative and competent evidence is against finding that the Veteran's right arm disability was either incurred in, or aggravated by service, and arthritis did not manifest to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic disease, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013) (emphasis added). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as arthritis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Entitlement to service connection for a lumbar spine disability, right and left knee disabilities and a right arm disability.

The Veteran asserts that his current lumbar spine disorder (diagnosed as osteoarthritis and lumbar sprain), bilateral knee and right arm disorders are the result of running in hard, ill-fitting boots, extensive physical training, playing football and sleeping on uncomfortable bunks during service.
Although his service treatment records show no treatment for a back disorder, they document several complaints of low back pain, including incidents in April 1980 after walking, and in September 1981, when he reported that he had experienced back pain ever since enlistment because of sleeping on poor beds.  A November 1981 treatment report shows he was seen for swelling and a probable hematoma to the left quadriceps muscle incurred while playing football; he was placed on profile and bed rest for 72 hours.  A December 1978 treatment report shows that he was seen for numbness in the bilateral feet of three-week's duration due to ill-fitting boots; the diagnosis was calluses.  There were no complaints of, treatment for, or a diagnosis of a right arm or right knee disorder.

Post-service treatment records show that in March 2000, the Veteran was seen in the emergency room of Barnes Hospital with complaints of low back and left knee pain following a motor vehicle accident (MVA).  An x-ray revealed degenerative disc disease at the lumbar and thoracic spine segments with joint space narrowing and osteophytosis, and three-compartment degenerative arthropathy of the left knee.  He returned to the emergency room in June 2000 with complaints of continuing, chronic low back pain; x-rays showed minimal degenerative changes.  An urgent care report from January 2007 shows he again presented to the facility with low back pain.

In August 2008, he was seen at Connect Care with complaints of bilateral knee pain, status-post a football injury 25 years earlier.  The diagnosis was bilateral osteoarthritis with a cyst at the left knee lateral joint line. 

During a September 2010 VA examination, x-rays revealed findings of mild hypertrophic osteoarthritis of the lumbar spine and left knee; neither the right knee, nor the right arm were examined.  The Veteran reported having been in another MVA in 1997.  The examiner opined that his chronic lumbar strain with osteoarthritis was consistent with his age and was not the result of any incident of service.  He opined that the left knee osteoarthritis and right quadriceps contusion were less likely than not the result of service, and were more likely the result of multiple MVAs.  

During the April 2015 Board video conference hearing, the Veteran reported that he only had problems with his knees when he tried to exercise.  He said he self-treated his back and knees with over-the-counter medications.  He stated that he had sought treatment for his right arm "long ago," but said the findings had been negative.  He said he now experienced "lock[ing] up" of the nerves and muscles of the right arm, primarily when weight-lifting, and resolving after about an hour.

In September 2015, the Veteran was afforded a second VA orthopedic examination.  He reported "my main problem is I can't work out," adding that he only sought treatment for his claimed disabilities when needed.  He said that he mainly had pain in the left knee, which he said swelled periodically, and that he had experienced pain in the right knee during service because of running in boots on hard surfaces.  X-rays revealed marked arthritic changes in the right knee, but no finding of arthritis in the left knee.  An x-ray of the left femur was negative.  Degenerative changes were found in the lumbar spine; the diagnosis was lumbar strain.  The examiner concluded that he could find no relationship between the Veteran's back and knee conditions and service.  The Veteran's right arm was not examined.

In January 2016, the claims were remanded to afford the Veteran additional examinations for his claimed disorders.  The spine examiner diagnosed the Veteran with osteoarthritis of the lumbar spine.  There was no finding of radiculopathy or other neurologic abnormalities.  The examiner opined that it is as likely as not that the Veteran's arthritis of the lumbar spine is the result of his very robust and ergonomically-taxing military occupational specialty (MOS) and football collisions with intermittent usage of poor footwear, causing chronic strain on his lumbar spine.  

Regarding the knees/lower extremities, the examiner again acknowledged the Veteran's in-service MOS and his post-service occupations.  He also noted that, while riding on a city bus in August 1997, the Veteran was involved in a MVA, where his knees were forcibly thrust forward into the seat in front of him or the dashboard (whether he was a passenger or driver was unclear).  Although he was treated at the Barnes Hospital emergency room for complaints of knee pain, x-rays were negative.  The examiner opined that his arthritis of the bilateral knees is more likely than not the result of his 1997 MVA, coupled with his physically-demanding occupations after service (working for six years as a cook, three years as a construction worker, and many years as a city bus driver), as well as the normal aging process.  While he noted that the Veteran played football and wore ill-fitting boots during service, he opined that those activities and circumstances did not rise to the level of having actually caused his mildly arthritic knees. 

The peripheral nerves examination revealed normal findings for the right arm, as well as the bilateral lower extremities.  The examiner diagnosed the Veteran with a chronic, right shoulder strain; x-rays were negative for arthritis or intra-articular pathology.  Although he found that there might have been right arm disablement in service due to the Veteran's football activities and MOS as a truck mechanic, the examiner opined that it was less likely than not that any current right arm disorder was the result of service.  He first observed that the Veteran had no right arm complaints, treatment or diagnosis during service, even in the face of his strenuous football activities.  He then noted that the right shoulder was negative for any neural involvement, and specifically, no history of right ulnar nerve entrapment, adding that the Veteran had no history of numbness, tingling or unpleasant sensations of the right arm, forearm, hand, fingers or right cervical plexis.  He opined that his chronic right shoulder strain was more likely than not the result of his post-service occupations, as well as the normal aging process. 

As discussed above, a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, supra.  Accordingly, and affording the Veteran the benefit of the doubt, the Board concludes that service connection for a lumbar spine disability is warranted.

However, the Board concludes that the probative and competent evidence is against the claims for service connection for right and left knee disabilities and a right arm disability, both on a direct and presumptive basis.  Because there is no evidence that the Veteran was diagnosed with arthritis of either knee or the right arm to a compensable degree within one year of service, service connection for any of these conditions on a presumptive basis is not applicable.  
With regard to service connection on a direct basis, as noted, the Veteran was afforded several VA examinations and each examiner opined that it was less likely than not that any of these disorders are related to service.  Although the September 2010 and September 2015 examiners reviewed the complete evidence of record, including the Veteran's service and post-service treatment reports, performed thorough evaluations and obtained a history of symptomatology and treatment from the Veteran, they failed to provide adequate reasons and bases for their conclusions.  The January 2016 examiner, however, provided complete, well-reasoned explanations for his conclusions.  The record contains no probative evidence to show that the Veteran's knee and right arm disorders are the result of service.

In addition to the medical evidence, the Board has also considered the Veteran's contention that his current bilateral knee and right shoulder disorders are the result of active duty service.  Although lay persons, like the Veteran, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), there has been no evidence presented that he has the medical knowledge or training that would permit him to either diagnose, or determine the etiology of arthritis or a chronic shoulder strain that first manifested over 30 years after service.  As such, the findings of the VA examiners and other medical professionals are the most probative concerning the cause of the current disabilities.

Accordingly, the preponderance of the evidence is against the claims of service connection for a right knee disorder, a left knee disorder and a right arm disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Veterans Claims Assistance Act of 2000 (VCAA)

As the claim of entitlement to service connection for a lumbar spine disability has been resolved in the Veteran's favor, any error in notice or development with respect to this issue is harmless.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (2015).  Furthermore, any error in the timing or content of VCAA notice or in the duty to assist the Veteran, if shown, would be moot.

Regarding the issues of entitlement to service connection for right and left knee disabilities and a right arm disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
VA satisfied the notification requirements of the VCAA by means of a letter dated in February 2010, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.  

VA's duty to assist has been satisfied.  The record contains the Veteran's service treatment records, post-service VA and private treatment records and VA examination reports dated in September 2010, September 2015 and January 1016.  The file also contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.  

Review of the September 2010 and September 2015 VA examination reports shows that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran and performed comprehensive physical examinations.  The opinions, however, were conclusory, as the supporting rationales were insufficient.  As noted above, the claims were remanded to provide new examinations for the Veteran.  Review of the January 2016 examination reports show that the examiner reviewed the complete evidence of record, including the previous examination reports, examined and obtained a history of symptomatology and treatment from the appellant, and provided reasons and bases for his conclusions.  Accordingly, the Board concludes that the reports, when taken as a whole, are adequate upon which to base decisions in this case.


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right arm disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


